Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Naill on 01 July 2022.

The application has been amended as follows:
In the Claims: The following is a complete listing of claims, with changes marked relative to the claims filed 10 June 2022.
1.	(Currently Amended)  A method for inspecting a lightning conductor of a lightning protection system comprised by a rotor blade of a wind turbine, wherein the wind turbine comprises a device for inspecting the lightning conductor and the rotor blade comprising the lightning conductor, wherein the device for inspecting the at least one lightning conductor is designed and/or set up for carrying out and/or implementing the method and the device is a time domain reflectometry device and comprises at least one impulse generator for initiating [[the]]an impulse and a measuring device for determining [[the]]an impulse response, the method comprising:
-	determining, by the measuring device impulse response information indicative of [[an]]the impulse response, wherein the impulse response information is determined based on [[an]]the impulse introduced into the lightning conductor which impulse is characterized by an electromagnetic wave, wherein the impulse response information represents at least a waveform and a travel time determined after the introduction of the impulse based on its reflection; 
-	specifying, by the device, an evaluation information based on the determined impulse response information, wherein the impulse response information is analyzed at least with respect to the represented waveform and the travel time of the introduced and reflected electromagnetic wave, the evaluation information being indicative of whether or not the lightning conductor is functional; and 
-	outputting or causing, by the device, the output of the specified evaluation information.

2.	(Previously Presented)  The method according to claim 1, wherein specifying the evaluation information comprises comparing the waveform and/or travel time represented by the impulse response information with at least one reference information.

3.	(Previously Presented)  The method according to claim 1, wherein the specification of the evaluation information is based on one or more of the following parameters i) to ii):
(i)	travel time of the introduced impulse; and
(ii)	character of the reflected electromagnetic wave. 

4.	(Previously Presented)  The method according to claim 2, wherein the at least one reference information is obtained by specifying corresponding impulse response information characterizing an undamaged lightning conductor of a rotor blade.

5.	(Previously Presented)  The method according to claim 1, wherein the impulse response information is characterized as a function in the time domain.

6.	(Previously Presented)  The method according to claim 1, wherein the lightning conductor has at least one coupling point at one end of the lightning conductor, wherein the impulse is introduced into the lightning conductor via the at least one coupling point.

7.	(Previously Presented)  The method according to claim 1, wherein a total impedance information indicative of a total impedance of the lightning conductor is determined, wherein the specification of the evaluation information is further based at least partially on the total impedance information.

8.	(Previously Presented)  The method according to claim 7, wherein the total impedance information is determined based on the determined travel time of the impulse, its form represented by the determined impulse response information, and the specific resistance of the lightning conductor.

9.	(Previously Presented)  The method according to claim 1, wherein the impulse response information is determined by means of at least one tap at the beginning or end of the lightning conductor. 

10. 	(Canceled)  

11.	(Currently Amended)  A device adapted to perform and/or control a method for inspecting a lightning conductor of a lightning protection system comprised by a rotor blade of a wind turbine, comprising:
-	determining, by the device impulse response information indicative of an impulse response, wherein the impulse response information is determined based on an impulse introduced into the lightning conductor which is characterized by an electromagnetic wave, wherein the impulse response information represents at least a waveform and a travel time determined after the introduction of the impulse based on its reflection; 
-	specifying, by the device an evaluation information based on the determined impulse response information, wherein the impulse response information is analyzed at least with respect to the represented waveform and the travel time of the introduced and reflected electromagnetic wave, the evaluation information being indicative of whether or not the lightning conductor is functional; and 
-	outputting or causing the output of the specified evaluation information, by the device

12.	(Currently Amended)  A rotor blade for a wind turbine, comprising at least one lightning conductor and means for inspecting the at least one lightning conductor, wherein the means are configured to carry out and/or implement[[ing]]  a method for inspecting the  at least one lightning conductor of a lightning protection system comprised by the rotor blade of the wind turbine, comprising:
-	determining, by the device impulse response information indicative of an impulse response, wherein the impulse response information is determined based on an impulse introduced into the lightning conductor which is characterized by an electromagnetic wave, wherein the impulse response information represents at least a waveform and a travel time determined after the introduction of the impulse based on its reflection; 
-	specifying, by the device an evaluation information based on the determined impulse response information, wherein the impulse response information is analyzed at least with respect to the represented waveform and the travel time of the introduced and reflected electromagnetic wave, the evaluation information being indicative of whether or not the lightning conductor is functional; and 
-	outputting or causing the output of the specified evaluation information, by the device.

13.	(Currently Amended)  A system comprising one or more devices adapted to carry out and/or control a method for inspecting a lightning conductor of a lightning protection system comprised by a rotor blade of a wind turbine, comprising:
-	determining, by the device impulse response information indicative of an impulse response, wherein the impulse response information is determined based on an impulse introduced into the lightning conductor which is characterized by an electromagnetic wave, wherein the impulse response information represents at least a waveform and a travel time determined after the introduction of the impulse based on its reflection; 
-	specifying, by the device an evaluation information based on the determined impulse response information, wherein the impulse response information is analyzed at least with respect to the represented waveform and the travel time of the introduced and reflected electromagnetic wave, the evaluation information being indicative of whether or not the lightning conductor is functional; and 
-	outputting or causing the output of the specified evaluation information, by the device 
In the Specification
Specification [0016] has been replaced with the following, which is amended at the last line:
[0016]      Further devices may be provided, for example a server and/or for example a part or component of a so-called computer cloud, which dynamically provides data processing resources for different users in a communication system. In particular, a computer cloud is understood to be a data processing infrastructure according to the definition of the "National Institute for Standards and Technology" (NIST) for the English term "Cloud Computing". An example of a computer cloud is a Microsoft Windows Azure® Platform.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The rejection under USC 101 is overcome by the amendments and the arguments at the bottom of p.9, see Remarks filed 10 June 2022.
The rejection under USC 112(a) is overcome by the arguments at p.11 ¶1, see Remarks filed 10 June 2022.
As to the rejections under USC 103, the arguments made on p. 14 and 15 are both persuasive, see Remarks filed 10 June 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745